DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 06/04/2020.  Claims 1-10 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (20070182265)

Regarding claim 1. Makino teaches a rotary electric machine comprising a multi-phase [fig 2] winding including a plurality of magnetic poles [corresponding poles connected to 22] circumferentially arranged in a circumferential direction, wherein the multi-phase winding includes crossover wires, 
each crossover wire connecting two same-phase single coils that provide magnetic poles in same phase of the plurality of magnetic poles [wire illustrated in fig 4 connecting phases U with V], 
and the crossover wire includes: an inter-pole crossover wire [limitation has been interpreted as a crossover wire between two coils, see fig 4 52b between U4 and V4] extending between one end and another end of the multi-phase winding in an axial direction of the multi-phase winding, 
the inter-pole crossover wire [52b connects to V3 to 51b having in between air gaps in each coil] extending through an inter-pole gap [i.e. air gap between each coil] between two adjacent poles of the plurality of magnetic poles; 
and an end crossover wire [i.e. another wire 41b or 41c] extending in the circumferential direction on the other end of the multi-phase winding.  

Regarding claim 2. Makino teaches the rotary electric machine according to claim 1, comprising a rotor and a stator [6 and 10], wherein the plurality of magnetic poles are magnetic poles of the stator.  

Regarding claim 3. Makino teaches the rotary electric machine according to claim 2, wherein the rotor is arranged radially outward of a rotary body, and the stator is arranged further radially outward of the rotor [structure shown in fig 15].  

    PNG
    media_image1.png
    688
    894
    media_image1.png
    Greyscale

Regarding claim 4. Makino teaches the rotary electric machine according to claim 1, wherein the inter-pole crossover wire of the crossover wire includes: one inter-pole crossover wire extends from a winding finish portion [i.e. see A in fig 4 replicated above] of one of the two same-phase single coils; and one inter-pole crossover wire extends from a winding start portion [i.e. see B in fig 4 replicated above] of another of the two same-phase single coils.  

Regarding claim 5. Makino teaches the rotary electric machine according to claim 4, wherein each of a plurality of phase windings forming the multi-phase winding 28 / 30includes the inter-pole crossover wires, and the inter-pole crossover wires of different phase windings cross each other in the inter-pole gap [limitation shown in fig 4, wires of each phase are shown crossing one another].  

Regarding claim 7. Makino teaches the rotary electric machine according to claim 1, wherein the crossover wire includes only the inter-pole crossover wire extending from a winding finish portion [i.e. see A in fig 4 replicated above] of one of the two same-phase single coils, and the end crossover wire.  

Regarding claim 8. Makino teaches the rotary electric machine according to claim 1, wherein the crossover wire includes only the inter-pole crossover wire extending from a winding start portion [i.e. see B in fig 4 replicated above] of one of the two same-phase single coils, and the end crossover wire.  

Regarding claim 9. Makino teaches the rotary electric machine according to claim 1, further comprising the end crossover wires of different phases are stacked in the axial direction on the other end of the multi-phase winding [rejected per similarity design of applicants’ drawings].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. in view of Kuroiwa et al. (20150042180) 
Regarding claim 10. Makino teaches the rotary electric machine according to claim 1, 
However, Makino does not explicitly mention wherein the plurality of magnetic poles include a base end flange, and the end crossover wire and the inter-pole crossover wire are arranged on different sides of the base end flange in a radial direction of the multi-phase winding.
Kuroiwa teaches wherein the plurality of magnetic poles include a base end flange, and the end crossover wire and the inter-pole crossover wire are arranged on different sides of the base end flange in a radial direction of the multi-phase winding [¶45].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Makino power machine to include the features of Kuroiwa power machine in order to ensure proper securement of wires to stator.


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839